UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-KSB/A (Amendment No. 3) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2000 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1994 For the transition period from to COMMISSION FILE NUMBER: 0-27565 SKINTEK LABS, INC. (Name of Small Business Issuer in Its Charter) Delaware 65-0636227 (State or Other Jurisdiction of Incorporation or Organization (IRS Employer Identification Number) 2700 NE 29th Avenue, Hollywood, FL 33020 (Address of Principal Executive Offices) (Zip Code) 954-923-4438 (Issuer's telephone number) Securities registered under Section 12 (b) of the Act: NONE (Title of class) Securities registered under Section 12 (g) of the Exchange Act: COMMON STOCK, PAR VALUE $.001 (Title of class) Check whether the issuer: (i) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to the filing requirements for the past 90 days. Yes [X] No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Issuers revenues for its most recent fiscal year: $1,032,655 At July 20, 2001, there were 11,921,271 shares of the issuer's Common Stock issued and outstanding. Affiliates of the Issuer own 11,489,937 shares of the Issuers issued and outstanding common stock and the remaining 431,334 shares are held by non-affiliates. The market value of the shares held by non-affiliates is $8,627 based upon the closing bid price of $.02 on November 7, 2001. (*) DOCUMENTS INCORPORATED BY REFERENCE: There are no documents incorporated by reference in this Annual report on Form 10-KSB/A except for certain previously filed exhibits identified in Part III, Item 13. Reference is made to previously filed Annual Reports and Quarterly Reports of the Issuer. (*) Affiliates for the purposes of this Annual Report refer to the officers, directors and/or persons or firms owning 5% or more of Issuers common stock, both of record and beneficially. TABLE OF CONTENTS PART I Item 1. Description of Business. 3 Item 2. Description of Property. 8 Item 3. Legal Proceedings. 8 Item 4. Submission of Matters to a Vote of Security Holders. 8 PART II Item 5. Market for Common Equity and Related Stockholder Matters. 9 Item 6. Management's Discussion and Analysis of Financial Conditions and Results of Operation. 10 Item 7. Financial Statements. 12 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 22 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons. 22 Item 10. Executive Compensation. 23 Item 11. Security Ownership of Certain Beneficial Owners and Management. 24 Item 12. Certain Relationships and Related Transactions. 24 Item 13. Exhibits and Reports on Form 8-K. 24 PART I ITEM 1. DESCRIPTION OF BUSINESS Recent Developments-Skintek Labs, Inc. This Annual Report on Form 10-KSB/A is being filed with the SEC by Skintek Labs, Inc., a Delaware corporation, amending the disclosure contained in our Form 10-KSB filed March 28, 2001. Skintek Labs is also referred to as the "SKNT", "we", "us" and "our", as the case may be.
